
	

115 HJ 92 : Granting the consent and approval of Congress for the Commonwealth of Virginia, the State of Maryland, and the District of Columbia to amend the Washington Area Transit Regulation Compact.
U.S. House of Representatives
2017-07-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS
		1st Session
		H. J. RES. 92
		IN THE SENATE OF THE UNITED STATES
		July 18, 2017Received; read twice and referred to the Committee on the JudiciaryJOINT RESOLUTION
		Granting the consent and approval of Congress for the Commonwealth of Virginia, the State of
			 Maryland, and the District of Columbia to amend the Washington Area
			 Transit Regulation Compact.
	
	
 1.FindingsCongress finds the following: (1)Congress in title III of the Fixing America’s Surface Transportation Act (section 3026, Public Law 114–94) provided sole authority to the Secretary of Transportation to appoint Federal Directors to the Board of Directors of the Washington Metropolitan Area Transit Authority and required the signatory parties to the Compact to amend the Compact as necessary.
 (2)Legislation enacted by the State of Maryland, the Commonwealth of Virginia, and the District of Columbia contains the amendments to the Washington Metropolitan Area Transit Regulation Compact pursuant to section 3026(b) of the Fixing America’s Surface Transportation Act (Public Law 114–94).
			2.Consent of Congress to Compact Amendments
 (a)ConsentConsent of Congress is given to the amendments of the State of Maryland, the amendments of the Commonwealth of Virginia, and the amendments of the District of Columbia to section 5, of title III of the Washington Metropolitan Area Transit Regulation Compact.
 (b)AmendmentsThe amendments referred to in subsection (a) amending section 5 of such Compact are substantially as follows:
				
 (a)The Authority shall be governed by a Board of eight Directors consisting of two Directors for each Signatory and two for the Federal Government (one of whom shall be a regular passenger and customer of the bus or rail service of the Authority). For Virginia, the Directors shall be appointed by the Northern Virginia Transportation Commission; for the District of Columbia by the Council of the District of Columbia; for Maryland, by the Washington Suburban Transit Commission; and for the Federal Government, by the Secretary of the United States Department of Transportation. For Virginia and Maryland, the Directors shall be appointed from among the members of the appointing body, except as otherwise provided herein, and shall serve for a term coincident with their term on the appointing body. A Director for a Signatory may be removed or suspended from office only as provided by the law of the Signatory from which he was appointed. The non-Federal appointing authorities shall also appoint an alternate for each Director. In addition, the Secretary of the United States Department of Transportation shall also appoint two nonvoting members who shall serve as the alternates for the Federal Directors. An alternate Director may act only in the absence of the Director for whom he has been appointed an alternate, except that, in the case of the District of Columbia where only one Director and his alternate are present, such alternate may act on behalf of the absent Director. Each alternate, including the Federal nonvoting Directors, shall serve at the pleasure of the appointing authority. In the event of a vacancy in the Office of Director or alternate, it shall be filled in the same manner as an original appointment.
 (b)Before entering upon the duties of his office each Director and alternate director shall take and subscribe to the following oath (or affirmation) of office or any such other oath or affirmation, if any, as the Constitution or laws of the Government he represents shall provide: I, ____________________, hereby solemnly swear (or affirm) that I will support and defend the Constitution of the United States and the Constitution and Laws of the state or political jurisdiction from which I was appointed as a Director (alternate director) of the Board of Washington Metropolitan Area Transit Authority and will faithfully discharge the duties of the office upon which I am about to enter...
 3.Right to alter, amend, or repealThe right to alter, amend, or repeal this joint resolution is expressly reserved. The consent granted by this joint resolution shall not be construed as impairing or in any manner affecting any right or jurisdiction of the United States in and over the region that forms the subject of the Compact.
 4.Construction and severabilityIt is intended that the provisions of this Compact shall be reasonably and liberally construed to effectuate the purposes thereof. If any part or application of this Compact, or legislation enabling the Compact, is held invalid, the remainder of the Compact or its application to other situations or persons shall not be affected.
 5.Inconsistency of languageThe validity of this Compact shall not be affected by any insubstantial differences in its form or language as adopted by the State of Maryland, the Commonwealth of Virginia, and the District of Columbia.
 6.Effective dateThis joint resolution shall take effect on the date of enactment of this joint resolution.  Passed the House of Representatives July 17, 2017.Karen L. Haas,Clerk. 